Broyles, C. J.
1. “If a man has reason sufficient to distinguish between right and wrong in relation to a particular act about to be committed, he is criminally responsible.” Roberts v. State, 3 Ga. 310 (3) ; Hinson v. State, 152 Ga. 243 (3) (109 S. E. 661), and cit.
2. The accused was convicted of unlawfully shooting at another. The evidence amply authorized a finding that he was an idiot (and a dangerous one at that); but, under all the facts of the case as disclosed by the record, this court can not say the jury were not authorized to determine from certain parts of the evidence, and the legal inferences arising therefrom, that the accused had reason sufficient to know that the act he was about to commit (shooting at another) was wrong; and the finding of the jury having been approved by the trial judge, and no error of law on the trial being complained of, this court is without authority to interfere.

Judgment affirmed.


Luhe and Bloodworth, JJ., concur.